Title: From George Washington to Colonel Daniel Morgan, 23 July 1777
From: Washington, George
To: Morgan, Daniel



Sir
Head Quarters Clove [N.Y.] 23d July 1777

While you are lying at Hackinsack you may be subject to a surprize by a party of the Enemy from Fort Washington except you keep your Guard advanced to Hackinsack Ferry and the Bridge above. Patrolling Parties may safely lay by day at Fort Lee, from whence they may observe what is doing at Fort Washington, or down the River toward New York. When you move it will probably be at a very short warning, you are therefore to hold your Corps in readiness to march in an Hour after you receive Notice either by Night or day. I am Sir Yr most obt Servt

Go: Washington


P.S. Whenever you receive any material intelligence transmit it immediately to me by Express.

